department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list dec teplla tft legend taxpayer a plan x ira y financial_institution p financial_institution m amount m amount n amount o dear this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the day rollover requirement under sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from plan x totaling amount o taxpayer a asserts that her failure to accomplish a rollover within the 60-day period page prescribed by sec_402 of the code was due to an error by financial_institution p taxpayer a requested a lump sum distribution from plan x on december taxpayer a intended to rollover amount o amounts m and n into a rollover individual_retirement_account ira with financial_institution m taxpayer a requested that financial_institution p issue checks payable to financial_institution m as custodian fbo taxpayer a a check from plan x was issued on january __ totaling amount m payable to financial_institution m as custodian fbo taxpayer a and a second check was issued on january for amount n both checks were mailed to taxpayer a’s parent’s summer home taxpayer a took appropriate steps to follow up with the plan x administrator to inquire about the overdue checks and finally learned that the checks were mailed to an incorrect address by financial_institution p 20_ taxpayer a was able to retrieve the plan x checks on march shortly after the end of the 60-day rollover period and on the same day brought the checks to financial_institution m where they were deposited into ira y 20__ based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount o sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property distributed an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code k page sec_401 provides the rules for governing direct transfers of eligible rollover distributions sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to an error by financial_institution p therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount o the contribution of amount o into ira y will be considered a rollover_contribution within the meaning of sec_402 of the code provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code page if you have any questions please contact se t ep ra t sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
